DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2006/0139540 to Lu et al. (Lu), fails to disclose or suggest a metamaterial structure unit in which: 
the first electrode comprises a first strip structure, wherein the first strip structure is distributed along a radial direction of the first circumference and is separated from the first circular arc structures, and the first connecting portion is electrically connected to the first strip structure; 
the second electrode comprises a second strip structure, wherein the second strip structure is distributed along a radial direction of the second circumference and is separated from the second circular arc structures, and the second connecting portion is electrically connected to the second strip structure, and
in a case that the first electrode is rotated by 90 degrees around a center of the first circumference, a projection of the first electrode on the second substrate in a direction perpendicular to the second substrate coincides with the second electrode.
As shown in Fig. 6B and 7, Lu only discloses a LCD structure unit, comprising a first substrate and a second substrate opposite to each other, a liquid crystal layer 70 between the first substrate and the second substrate, a first electrode 260 on the first substrate and a second electrode 266 on the second substrate,

the first electrode 260 comprises a first connecting portion (a, b, c, d), and a plurality of first circular arc structures on a first circumference, wherein the first connecting portion is electrically connected to the plurality of first circular arc structures, and
the second electrode 266 comprises a second connecting portion (e, f, g, h), and a plurality of second circular arc structures on a second circumference, and the second connecting portion is electrically connected to the plurality of second circular arc structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 10, 2021